     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.1 Page 1 of 57


     KELLY E. DUFORD, State Bar No. 295646
 1   kedwilliams@slatelawgroup.com
     CHRISTINE A. ROBLES, State Bar No. 307309
 2   crobles@slatelawgroup.com
 3   SLATE LAW GROUP
     750 B St. Suite 2250
 4   San Diego, CA, 92101
 5   Ph: (619) 546-4291
     Fax: (619) 354-2449
 6

 7   Attorneys for Plaintiff
 8                        UNITED STATES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10

11
     WHITESLATE, LLP, a California           Case No.: '20CV2026 LAB AHG
     limited liability partnership, dba
12                                           COMPLAINT FOR
     SLATE LAW GROUP,
13                                           1.       BREACH OF CONTRACT –
                  Plaintiff,                          COMMERCIAL LEASE
14
     vs.                                              AGREEMENT;
15                                           2.       BREACH OF IMPLIED
16   THIRD AVENEWS, LLC, a                            COVENANT OF GOOD
     California limited liability company;            FAITH AND FAIR
17
     2131 3RD AVE DAILY                               DEALING;
18   TRANSCRIPT, LLC, a California           3.       BREACH OF BUSINESS &
     limited liability company;                       PROFESSIONS CODE §
19
                                                      17200 ET SEQ.;
     MEISSNER JACQUET, an
20                                           4.       NEGLIGENT
     individual; TIM FOLEY,
                                                      MISREPRESENTATION;
21   individually, and as a Member of        5.       FRAUDULENT
22   THIRD AVENEWS, LLC and 2131                      MISREPRESENTATION;
     3RD AVE DAILY TRANSCRIPT,               6.       CONCEALMENT;
23
     LLC; RANDY GOODSON,                     7.       NEGLIGENCE;
24   individually, and as an Operating       8.       FRAUD;
     Member of 2131 3RD AVE DAILY            9.       RESCISSION BASED ON
25
     TRANSCRIPT, LLC; CRBE, INC, a                    NEGLIGENCE;
26   Delaware Corporation; CAMILLE           10.      RESCISSION BASED ON
                                                      FRAUD;
27   DOAN, individually, and as a
28
                                 COMPLAINT FOR DAMAGES
                                                  1
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.2 Page 2 of 57


     employee of CBRE, INC and DOES 11.        CANCELLATION OF
 1   1-20, inclusive,                          INSTRUMENT (CIVIL CODE
                                               § 3412);
 2                                       12.   UNJUST ENRICHMENT
                 Defendants.
 3                                       13.   CONVERSION; AND
                                         14.   TRESPASS TO CHATTELS
 4                                       15.   NEGLIGENT
 5                                             INTERFERENCE WITH
                                               PROSPECTIVE ECONOMIC
 6                                             ADVANTAGE
 7                                       16.   EXTORTION
                                         17.   ABUSE OF PROCESS-
 8                                             INITIATING FRIVOLOUS
 9                                             LITIGATION
                                         18.   MAIL AND WIRE FRAUD
10
11                                       DEMAND FOR JURY TRIAL
12
13
14         Plaintiff WHITESLATE, LLP dba SLATE LAW GROUP (“Plaintiff” or
15
     “SLATE”), alleges against Defendants THIRD AVENEWS, LLC, (“3rd
16
     Avenews”), a California limited liability company; 2131 3RD AVE DAILY
17
18   TRANSCRIPT, LLC, (“TRANSCRIPT”), a California limited liability company;
19
     MEISSNER JACQUET (“JACQUET”), an individual; TIM FOLEY (“FOLEY”),
20
     individually and as a Member of 3RDAVE NEWS and TRANSCRIPT; RANDY
21
22   GOODSON (“GOODSON”), CRBE, INC, (“CBRE”), CAMILLE DOAN
23
     (“DOAN”), individually, and as an employee of CRBE, INC individually and as
24
     an Operating Member of Daily Transcript; and DOES 1-20 (collectively referred
25
26   to as “Defendants”), the following for Plaintiff’s Complaint and Jury Demand
27
     (“Complaint”):
28
                                COMPLAINT FOR DAMAGES
                                           2
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.3 Page 3 of 57


                                         PARTIES
 1
           1.      Plaintiff WHITESLATE, LLP dba SLATE LAW GROUP
 2
 3   (“SLATE”) is, and at all times relevant hereto was, a California Limited Liability
 4   Partnership, having its principal place of business in San Diego County, California.
 5
           2.      Defendant THIRD AVENEWS, LLC is, and at all times relevant
 6
 7   hereto was, a California Limited Liability Company, organized in California and
 8   conducting business in and having its principal place of business in San Diego
 9
     County, California.
10
11         3.      Defendant   2131    3RD    AVE     DAILY      TRANSCRIPT,        LLC
12   (“TRASNCRIPT”) is, and at all times relevant hereto was, a California Limited
13
     Liability Company, organized in California and conducting business in and having
14
15   its principal place of business in San Diego County, California.
16
           4.      Defendant MEISSNER JACQUET (JACQUET), an individual, is
17
     now, and at all times relevant hereto was, a resident of San Diego County,
18
19   California.
20
           5.      Defendant TIM FOLEY (“FOLEY”), an individual, is now, and at all
21
     times relevant hereto was, a resident of San Diego County, California.
22
23         6.      Defendant RANDY GOODSON (“GOODSON”), an individual, is
24
     now, and at all times relevant hereto was, a resident of San Diego County,
25
     California.
26
27
28
                                  COMPLAINT FOR DAMAGES
                                               3
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.4 Page 4 of 57


           7.       CRBE, INC, (“CBRE”), and at all times relevant hereto was, a
 1
     Delaware corporation, organized in Delaware and conducting business in
 2
 3   California.
 4         8.       CAMILLE DOAN (“DOAN”), an individual, is now, and at all times
 5
     relevant hereto was, a resident of San Diego County, California.
 6
 7         9.       DOE 1 through DOE 20, inclusive, are fictitious names of Defendants
 8   sued herein under the provisions of California Code of Civil Procedure § 474.
 9
     Plaintiff is informed and believes, and thereon alleges, that each of the fictitiously
10
11   named Defendants are responsible in some manner for the occurrences herein
12   alleged, and that Plaintiff’s damages as herein alleged were proximately caused by
13
     such Defendants. Plaintiff will seek leave of Court to amend this Complaint to set
14
15   forth the true names and capacities of such Defendants when their identities become
16
     known to it.
17
           10.      Plaintiff is informed and believes, and thereon alleges, that each of the
18
19   Defendants herein were, at all times relevant to this action, the agent, employee,
20
     representing partner, or joint venture of the remaining Defendants and acting within
21
     the course and scope of that relationship. Plaintiff is further informed and believes,
22
23   and thereon alleges, that each of the Defendants herein gave consent to, ratified,
24
     and authorized the acts alleged herein to each of the remaining Defendants.
25
     //
26
27   //
28
                                    COMPLAINT FOR DAMAGES
                                                  4
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.5 Page 5 of 57


                                  JURISDICTION AND VENUE
 1
              11.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §
 2
 3   1332(a) because the parties are citizens of different states and the amount in
 4   controversy exceeds the sum or value of $75,000.00, exclusive of interests and
 5
     costs.
 6
 7            12.      This Court has personal jurisdiction over Defendant CBRE, Inc. A
 8   corporation organized and existing under the laws of Delaware and conducting
 9
     significant business in California.
10
11            13.      This Court has personal jurisdiction over all other Defendants as
12   venue is proper in this District pursuant to 28 U.S.C. § 1391(b). All of the events
13
     alleged herein giving rise to this litigation occurred within the state of California.
14
15            14.      This Court has personal jurisdiction over DOE defendants because all
16
     acts or omissions by DOE defendants, with respect to one or more causes of action,
17
     as well as Plaintiff’s harm arising from these acts or omissions, occurred in County
18
19   of San Diego, State of California.
20
              15. This Court has jurisdiction over this action pursuant to the U.S.
21
                    Constitution, Article III and 28 U.S.C. § 1331, as this action involves
22
23                  federal questions regarding Defendants violations of 18 U.S.C. § 1962
24
                    and 18 U.S.C. § 1343, and their applicable regulations described in this
25
                    Complaint.
26
27
28
                                       COMPLAINT FOR DAMAGES
                                                   5
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.6 Page 6 of 57


            16.    Venue is proper in the United States District Court for the Southern
 1
     District of California pursuant to 28 U.S.C. § 1391(b)(2), in that a substantial part
 2
 3   of the events or omissions giving rise to the claims set forth herein occurred in this
 4   District.
 5
                         FACTUAL ALLEGATIONS
 6
 7          17.    SLATE is an established law firm, headquartered in San Diego,
 8   California.
 9
            18.    3RDAVE NEWS is a property development and management
10
11   company doing business in San Diego, California.
12          19.    TRANSCRIPT is a member of 3RDAVE NEWS and is a property
13
     development and management company doing business in San Diego, California.
14
15          20.    3RDAVE NEWS by and through its member TRANSCRIPT, owns
16
     and manages the commercial property known as the Foley Center located at 2131
17
     Third Avenue, San Diego California, 92101, Assessor’s Parcel No. 533-201-08
18
19   (“Subject Property”).
20
            21.    GOODSON is an agent of 3RDAVE NEWS who develops and
21
     manages the Subject Property known as the Foley Center located at 2131 Third
22
23   Avenue, San Diego California, 92101, Assessor’s Parcel No. 533-201-08
24
     (“Property”).
25
            22.    CRBE, INC, a Delaware Corporation; at all relevant times here in
26
27   represented the commercial Subject Property known as the Foley Center located at
28
                                   COMPLAINT FOR DAMAGES
                                                6
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.7 Page 7 of 57


     2131 Third Avenue, San Diego California, 92101, Assessor’s Parcel No. 533-201-
 1
     08
 2
 3            23.   CAMILLE DOAN, individually, and as an employee of CBRE, INC
 4   is a commercial real estate agent representing the subject property by and through
 5
     CBRE, INC. and as an agent of 3RDAVE NEWS, FOLEY AND GOODSON
 6
 7            24.   In or around October 2019, Plaintiff by and through her commercial
 8   real estate agents communicated with Defendants about leasing a commercial space
 9
     for a law firm.
10
11            25.   Defendants explained to Plaintiff that they had a location available,
12   the Subject Property, but that it was not ready for occupancy. Defendants advised
13
     that the Subject Property would not be ready until March 2020.
14
15            26.   Plaintiff refused Defendants’ offer of a space in the Subject Property
16
     because it did not adhere to Plaintiff’s timeline as Plaintiff needed a space starting
17
     January 1, 2020.
18
19            27.   Given the Subject Property’s unavailability, on or around October
20
     2019, Plaintiff proceeded to move forward with another space in a high-rise in San
21
     Diego with a different landlord, where Plaintiff would occupy a similar amount of
22
23   space.
24
              28.   Plaintiff turned down any offer made or countered by 3RDAVE
25
     NEWS due to the timeline, which was not workable for plaintiff.
26
27
28
                                    COMPLAINT FOR DAMAGES
                                                7
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.8 Page 8 of 57


           29.    On or around November 15, 2019, Defendants began actively
 1
     soliciting Plaintiff in an attempt to lease out the Subject Property.
 2
 3         30.    Defendants oddly circumvented Plaintiff’s leasing agents, DOAN and
 4   GOODSON and reached out directly to Plaintiff.
 5
           31.    DOAN called Plaintiff’s office directly and Plaintiff’s work cell phone
 6
 7   directly
 8         32.    GOODSON also called Plaintiff’s office directly
 9
           33.    Doan tried to manipulate Plaintiff into agreeing to enter a lease at the
10
11   Subject Property by advising Plaintiff that the only other office leasing option was
12   Doug Manchester in the Manchester building. Doan stated that Doug Manchester
13
     “liked trump” and “had scandals in the news”, hoping that the negative facts about
14
15   the Manchester building would entice Plaintiff, led by a female business owner, to
16
     sign a lease with the Subject Property.
17
           34.    Defendants also stated that they could expedite the timeline and make
18
19   the Subject Property available by January 1, 2020, if Plaintiff entered into a lease
20
     agreement.
21
           35.    Defendants did not inform Plaintiff of their ethical obligation to go
22
23   through Plaintiff’s agent to set up terms and to offer new details on a lease.
24
           36.    On December 2, 2019, Plaintiff received an email from her
25
     commercial real estate brokers stating: “I understand you have re-engaged in
26
27   discussions with DOAN for leasing 2131 Third Avenue. Third is a great building,
28
                                   COMPLAINT FOR DAMAGES
                                                8
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.9 Page 9 of 57


     and as we’ve said from the beginning, they are aggressive and really want to make
 1
     a deal… the owner is accessible and involved.”
 2
 3         37.    Defendants offered to make part of the leased space available by
 4   January 15, 2020, if Plaintiff agreed to sign the lease by December 15, 2020 with
 5
     a personal guaranty.
 6
 7         38.    Defendants knew time was of the essence because Plaintiff
 8   communicated to the leasing agents, Doan and Goodson, that Plaintiff had to vacate
 9
     its current office space in a high-rise building on December 31, 2019.
10
11         39.    Upon information and believe, Defendants knew at the time of
12   drafting and signing of the lease agreement that a move-in date of January 15, 2020,
13
     was impossible.
14
15         40.    Nonetheless, Defendants promised to Plaintiff that all buildouts and
16
     structural issues would be completed shortly after execution of the lease agreement.
17
           41.    Plaintiff’s predecessor firm, DuFord Law, signed the Office Lease in
18
19   or around late December 2019 or early December 2020.
20
           42.    Plaintiff paid Defendants the initial security deposit of $36,425.00:
21
     $15,000 on January 17, 2020, and $21,425.00 on January 22, 2020.
22
23         43.    In January 2020, Defendants informed Plaintiff that Defendants were
24
     unable to secure the required construction permits and indefinitely postponed the
25
     move in date.
26
27
28
                                  COMPLAINT FOR DAMAGES
                                               9
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.10 Page 10 of 57


           44.    When DuFord Law was no longer an operating entity, Plaintiff
 1
     SLATE made an asset purchase of DuFord Law’s book of business and property.
 2
 3         45.    One of the assets that got transferred to Plaintiff was the right to the
 4   Office Lease for the Subject Property, assuming such an agreement could be
 5
     reached with Defendants.
 6
 7         46.    Plaintiff signed a new lease with Defendants, with Plaintiff listed as
 8   the tenant, on February 14, 2020, with the understanding at that point that the
 9
     Subject Property would not be ready for occupancy until May 1, 2020. True and
10
11   correct copy of lease is attached hereto and incorporated by reference as Exhibit
12   A.
13
           47.    Plaintiff again communicated to Defendants via phone and other
14
15   means that “time was of the essence.”
16
           48.    Plaintiff paid additional security deposits of $10,000.00 on February
17
     11, 2020, and $26,425.00 on February 21, 2020.
18
19         49.    However, on March 9, 2020, prior to providing additional monies, first
20
     month rent, Plaintiff reached out to GOODSON and DOAN requesting affirm that
21
     there was a certificate of occupancy for the building prior to handing over
22
23   additional security deposit.
24
           50.    Plaintiff had expressed their concern regarding the same to DOAN
25
     throughout February.
26
27
28
                                    COMPLAINT FOR DAMAGES
                                               10
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.11 Page 11 of 57


           51.    On March 9, 2020, GOODSON assured Plaintiff that they had
 1
     occupancy permits. True and correct copies of text messages are attached hereto
 2
 3   and incorporated by reference as Exhibit B.
 4         52.    At that time, March 9, 2020, GOODSON knew the building did not
 5
     have a certificate of occupancy.
 6
 7         53.    In fact, until at least late August, the building had no means of egress
 8   system at all;
 9
           54.    Until late August no fire protection or fire alarm systems at all and no
10
11   fire access and fire hydrants;
12         55.    Additionally, at least until late august no Mechanical, electrical and
13
     plumbing systems that were approved.
14
15         56.    Section 3(a) of the Office Lease reads in part and is italicized and
16
     bolded for emphasis:
17
                         The term (“Term”) of this Lease shall commence on the
18
19         Commencement Date and, unless sooner terminated as later provided,
20
           shall end on the Termination Date. Landlord has undertaken in this
21
           Lease to make alterations to the Premises (“Initial Tenant
22
23         Improvements”) before the Commencement Date and the alterations
24
           shall be substantially completed before the Commencement Date.
25
           Landlord, to the best of Landlord’s ability and on the condition Tenant
26
27         provides final space plans in a timely manner, shall construct space on
28
                                      COMPLAINT FOR DAMAGES
                                                11
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.12 Page 12 of 57


           the first floor to accommodate Tenant’s administrative staff and some
 1
           meeting spaces as soon as possible.
 2
 3                      If Landlord, for any reason, cannot deliver all three spaces
 4         of the Premises to Tenant on the Commencement Date, this Lease shall
 5
           not be void or voidable, nor shall Landlord be liable to Tenant for any
 6
 7         loss or damage resulting from non-delivery, but in that event rental
 8         shall be waived for the space(s) that are not delivered to Tenant for the
 9
           period between the Commencement Date and the time when Landlord
10
11         delivers each space of the Premises to Tenant. A delay in delivery of
12         all three spaces of the Premises shall cause an equal extension to the
13
           Term of this Lease up to a maximum of six (6) months. Tenant agrees
14
15         to use its best efforts to fully cooperate with Landlord’s efforts to
16
           ensure Landlord delivers all three spaces to Tenant by the
17
           Commencement Date or as soon as possible thereafter. In the event
18
19         the Premises have not been delivered within nine (9) months of the
20
           execution of this Lease and Tenant has not caused any of such delay,
21
           Tenant shall have the option to give written notice to Landlord (and
22
23         any mortgagees who have provided Tenant with written notice)
24
           specifying Tenant’s intent to terminate this Lease if the Premises
25
           have not been delivered to Tenant within thirty (30) days of
26
27         Landlord’s receipt of such written notice. If Landlord delivers the
28
                                  COMPLAINT FOR DAMAGES
                                               12
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.13 Page 13 of 57


           Premises within such thirty (30) day period, then Tenant shall not be
 1
           entitled to terminate this Lease under this provision.
 2
 3                        In the event that the tenant improvement plans are not
 4         approved by the City of San Diego within 60 business days of final
 5
           approval by Tenant, and if Landlord fails to deliver the suite to
 6
 7         Tenant on the first floor north of the lobby within 60 business days
 8         thereafter, then Tenant shall have the option to give written notice to
 9
           Landlord (and any mortgagees who have provided Tenant with
10
11         written notice) specifying Tenant’s intent to terminate this Lease if
12         the suite on the first floor north of the lobby has not been delivered
13
           to Tenant within thirty (30) days of Landlord’s receipt of such written
14
15         notice. If Landlord delivers the suite on the first floor north of the
16
           lobby within such thirty (30) day period, then Tenant shall not be
17
           entitled to terminate this Lease under this provision. (Emphasis added.)
18
19         57.    With Defendants’ approval, Plaintiff selected Mr. John R. Watkins
20
     (“Watkins”) of J&J Works Enterprises to inspect the Subject Property and offer a
21
     bid for the buildout contract. A true and correct copy of the text messages between
22
23   Plaintiff and Defendants regarding Watkins is attached hereto and incorporated by
24
     reference as Exhibit C.
25
           58.    Plaintiff knew WATKINS would move as fast as possible and push
26
27   the project along.
28
                                   COMPLAINT FOR DAMAGES
                                               13
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.14 Page 14 of 57


            59.   WATKINS has been highly regarded by others in the community and
 1
     Plaintiff knew WATKINS would push to move things along, as they had mutual
 2
 3   business acquiesce.
 4          60.   Plaintiff actively engaged in the buildout process with Watkins and
 5
     Plaintiff’s designer, participating in multiple in-person meetings in December,
 6
 7   January, February, and March 2020, and exchanged messages and calls in April.
 8          61.   Beginning to get concerned, in April, Plaintiff began to push Watkins
 9
     to provide more information.
10
11          62.   WATKINS was getting no help from GOODSON on getting plans.
12          63.   On April 17, 2020, Watkins provided an update to Plaintiff stating all
13
     the work and calls he was making in an attempt to push things along: Attached
14
15   hereto and incorporated by reference as Exhibit D.
16
            64.   However, WATKINS also noted he still did not have an approved set
17
     of Plans from GOODSON and was finding it difficult to get answers or a hold of
18
19   him.
20
            65.   During a walkthrough of the Subject Property with WATKINS,
21
     Defendants made specific guarantees regarding repairing the infrastructure of the
22
23   Subject Property, namely a leak under the first-floor sidewalk, and obtaining
24
     permits in order to complete necessary buildouts.
25
            66.   Watkins began working on the scope of work and selecting finishes
26
27   with the assistance of Plaintiff’s designer and Plaintiff.
28
                                   COMPLAINT FOR DAMAGES
                                                 14
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.15 Page 15 of 57


           67.    In March 2020, the United States began to feel the effects of the
 1
     COVID-19 pandemic.
 2
 3         68.    With shelter-in-place orders issued by the State of California, the
 4   meetings regarding the buildout were conducted by phone, and walkthroughs were
 5
     performed while all individuals present were masked. Ms. DuFord even made
 6
 7   herself available on weekends to participate in the buildout process despite having
 8   sole custody of three young children.
 9
           69.    Michael Weiner (“Weiner”), a law Partner of Plaintiff, did the same
10
11   and took a very active role in engaging Watkins to work on the project, pushing it
12   along and scheduling deadlines.
13
           70.    During one of Watkins’s site visits, Watkins identified a major
14
15   flooding issue stemming from the sidewalks in front of the building and leaking
16
     into the first floor of the Subject Property.
17
           71.    Watkins, a contractor of over thirty years, told Plaintiff that the first
18
19   floor/level’s structure was flawed in such a way that every time it rained, water
20
     would come into the first floor.
21
           72.    Watkins advised that the rain issue happened three times when he was
22
23   onsite, and Defendants claim they attempted to repair the issue; however, water
24
     continued to come in each time it rained, creating perpetual moisture damage.
25
           73.    Specifically, Watkins detected moisture from the concrete slabs in the
26
27   building.
28
                                   COMPLAINT FOR DAMAGES
                                                 15
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.16 Page 16 of 57


           74.      Watkins engaged an independent company to test the moisture content
 1
     in the concrete slabs. The test results were “off the charts,” showing excessive
 2
 3   amounts of moisture, requiring the slabs to be sealed.
 4         75.      Watkins advised there was no way to start construction on the first
 5
     floor due to the condition of the Subject Property.
 6
 7         76.      Watkins also noticed the wall on the first floor was cut up all around
 8   the perimeter two (2) to four (4) feet, which Goodson explained was intended to
 9
     enable electrical work for a new tenant. There was no sign or indication that the
10
11   Subject Property was expecting a new tenant.
12         77.      Watkins determined, however, that such cuts would not be utilized for
13
     electrical wiring but likely were done to help dry out the building. True and correct
14
15   copies of the pictures of the cuts is attached hereto as Exhibit E.
16
           78.      During the inspection, Watkins also discovered that the Subject
17
     Property contained fire hazards from its removal of the ingress and egress to the
18
19   fire escape.
20
           79.      Up to this point, Defendants had still not secured any permits for any
21
     of the construction buildouts.
22
23         80.      There were at least four different permit inspectors that came to
24
     inspect the Subject Property for the issuance of a permit, and there was even a fifth
25
     inspection scheduled, yet no permits were ever obtained by Defendants.
26
27
28
                                    COMPLAINT FOR DAMAGES
                                                 16
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.17 Page 17 of 57


           81.    Watkins contacted Defendants to request the permit to begin
 1
     construction on the Subject Property. In response, Defendants told Watkins to start
 2
 3   work without one.
 4         82.    Watkins did not begin work and instead waited for Defendants to
 5
     obtain a permit.
 6
 7         83.    Plaintiff repeatedly tried contacting Goodson to get an update on the
 8   progress and to see whether permits were obtained, to no avail.
 9
           84.    While awaiting a response from Defendants with regards to the permit,
10
11   Plaintiff discovered that there were multiple contractors all bidding on different
12   floor plans provided by Defendants and none of which were approved by Plaintiff.
13
           85.    The Commencement Date of the Office Lease, i.e., the date the
14
15   Subject Property was expected to be ready for occupancy, was estimated to be on
16
     or around May 1, 2020, as outlined in the definitions of the Office Lease, as a
17
     compromise from the first lease draft for Defendants.
18
19         86.    The Office Lease provides: “‘Commencement Date’ means the date
20
     the Initial Tenant Improvements (see Sections 3(a) and 9(c) of this Lease) are
21
     substantial[ly] completed, estimated to be on or around May 1, 2020.”
22
23         87.    In May 2020, Watkins discovered water in the elevator shaft, which
24
     would prevent the buildout or occupancy.
25
26
27
28
                                  COMPLAINT FOR DAMAGES
                                              17
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.18 Page 18 of 57


           88.    In fact, it appeared that after May 1, 2020, parts of the structure had
 1
     been taken down, specifically a metal buildout that would need to be put back, again
 2
 3   with no notice or explanation to Watkins or Plaintiff.
 4         89.    Despite the flaws, Watkins never stopped attempting to contact
 5
     Goodson regarding the building issues.
 6
 7         90.    Watkins later found out there was a third set of plans, which he never
 8   received.
 9
           91.    All contractors were working off different sets of plans.
10
11         92.    As recently as September 1, 2020, Plaintiff visited the Subject
12   Property to inspect its progress and noticed that the fire escape had still not been
13
     installed and the inner walls were still damaged. It appears as if no work has
14
15   commenced on the Subject Property whatsoever, and multiple vagrants were
16
     inhabiting the Subject Property.
17
           93.    These transient inhabitants admitted they were attempting to steal
18
19   Plaintiff’s mail on a regular basis.
20
           94.    Defendants knew that Plaintiff was in immediate need of an office
21
     space, and the Parties intended to account for this concern with the inclusion of a
22
23   Time is of the Essence clause at Section 36 of the Office Lease, which reads: “Time
24
     is of the essence in this Lease and all of its provisions.”
25
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 18
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.19 Page 19 of 57


           95.    Plaintiff had to rent out another office space in the interim while it
 1
     looked for a permanent location, as Defendants failed to comply with the terms of
 2
 3   the Office Lease it had with Plaintiff.
 4         96.    Defendants were aware this cost was being incurred.
 5
           97.    Defendant accepted the terms of the aforementioned Office Lease.
 6
 7         98.    Defendant began to realize as this information from WATKINS was
 8   coming in through the end of April and May that GOODSON may not have been
 9
     telling the truth to Plaintiff regarding the status of the Building.
10
11         99.    On May 4, 2020, Plaintiff did a walk-through of the building herself
12   by WATKINS and their Commercial Real Estate Brokers and discovered the issues
13
     stated above in addition to other issues which are captured on both video and photos
14
15   attached hereto as Exhibit F.
16
           100. The San Diego permitting office did not cease operations during
17
     COVID-19 nor was Landlord prevented from submitting necessary permits to the
18
19   San Diego Permits, Approvals and Inspections Department Office.
20
           101.    In June and July, Plaintiff looked into the permitting issues with the
21
     building and began to discover the following:
22
23                a. On July 29, 2020: “Building Electrical, plumbing and mechanical
24
                      permits for interior remodel to an existing three-story vacant unit
25
                      for new office space. Proposed work to the first & second floors
26
27
28
                                    COMPLAINT FOR DAMAGES
                                                 19
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.20 Page 20 of 57


                     for new walls, doors, ceiling work, fixtures and associated
 1
                     electrical and mechanical work.
 2
 3               b. Notably no approvals at all had been done for electrical work and
 4                   payment was not made on the permit request.
 5
                 c. On July 29, 2020, the plumbing permit stated plumbing work for
 6
 7                   an interior remodel to an existing three-story vacant unit for new
 8                   office space. Work associated with an interior remodel to the first
 9
                     & second floors.
10
11               d. On May 26, 2020, the city noted “No inspections will be performed
12                   until the required deferred Fire Suppression and/or Fire Alarm
13
                     documents have been submitted, and no close-in inspections will
14
15                   be performed until the above referenced submittals have been
16
                     approved.” (Exhibit G).
17
                 e. Additionally, no plans have ever been submitted to the city.
18
19                   attached hereto as Exhibit H.
20
           102. Most concerning of all of these issues is the lack of the fire suppression
21
     and alarm documents that were not submitted which stopped any issuance of further
22
23   permits and would have prevented any occupancy permits from being issued.
24
           103. On June 30, 2020 and July 3, 2020, Defendants and Plaintiff
25
     exchanged emails. A true and correct copy of the emails are attached hereto and
26
27   incorporated by reference as Exhibit I.
28
                                  COMPLAINT FOR DAMAGES
                                               20
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.21 Page 21 of 57


           104. The June 30, 2020, email from 3RDAVE NEWS’s counsel stated: “I
 1
     represent Third Avenews, LLC, the landlord of the premises you leased on behalf
 2
 3   of Slate Law Group at 2131 Third Ave., San Diego. You also personally
 4   guaranteed the obligations of the tenant under the Lease. The landlord has been
 5
     trying to reach you for quite some time and I also left you a phone message last
 6
 7   week. But, you have not returned any of these calls, emails, or texts. Therefore,
 8
     I’ve enclosed a Notice of Default which is being served upon you under the terms
 9
     of your lease. But contact me or Randy Goodson (858-692-6262) at your earliest
10
11   convenience so we can remedy this breach.”
12
           105. Defendants failed to provide proper Notice of Default under the Office
13
     Lease. Pursuant to the Office Lease, a formal letter should have been sent in order
14
15   to properly effectuate a notice pursuant to the Lease. A true and correct copy of the
16
     Notice of Default is attached hereto and incorporated by reference as Exhibit J.
17
           106. An email did not suffice as notice of default to cure.
18
19         107. The July 3, 2020, email from Plaintiff advised Defendant as follows:
20
     “We have retained counsel on the matter, there are some large issues which have
21
22
     been found by our contractor, lease reps and attorney. I will send you our attorney

23   information after the long weekend -- have a good fourth of July.”
24
           108. On July 17, Plaintiff received the following text from DOAN a true
25
26   and correct copy of the texts are attached hereto and incorporated by reference as

27   Exhibit K.
28
                                  COMPLAINT FOR DAMAGES
                                               21
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.22 Page 22 of 57


                  a. “They are still prepared to move forward per the following: Slate
 1
                       Law to pay original first month’s rent. Start paying rent when
 2
 3                     construction is done / you move in. $10 more per SF in Tenant
 4                     Improvements to cover the overage. 30 day window during lease
 5
                       term to complete seismic improvements required by UCSD
 6
 7                     medical. This would include cutting dry wall and welding the
 8                     steel.”
 9
           109. In this message DOAN, an agent of the other Defendants, herself,
10
11   admits there are issues with the building and even tries to get additional monies
12   from Plaintiff.
13
           110. Notably, this was on July 17 2020 is thirty (88) days after Defendants
14
15   were to provide the space to Defendants.
16
           111. On August 5, 2020, following up on this text, Ms. DuFord, after
17
     attempting to call Mr. Goodson multiple times, emailed him advising him that
18
19   every time she called him his “mailbox was full.”
20
           112. Mr. Goodson denied such, to which, Mr. Weiner, a witness to the calls,
21
     promptly emailed he watched and listened as Ms. DuFord’s calls went directly to
22
23   voicemail multiple times.
24
           113. Unable to get a hold of Mr. Goodson on August 5, 2020, Plaintiff’s
25
     counsel began to prepare a formal letter to properly serve under the Office Lease.
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                22
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.23 Page 23 of 57


           114. Additionally, while still not able to reach Mr. Goodson by phone,
 1
     Plaintiff advised Defendants via email on August 5, 2020, stating again that there
 2
 3   were serious issues with the structure and ability to occupy the Subject Property. A
 4   true and correct copy of the email is attached hereto and incorporated by reference
 5
     as Exhibit L.
 6
 7         115. On August 10, 2020, Defendants’ attorney sent Ms. DuFord a Notice
 8   of Termination of the Lease attached to an email.
 9
           116. On August 10, 2020 a Notice of Termination via email sent to Plaintiff.
10
11         117. On the same day in reply to the email of notice, Mr. Goodson finally
12   replied: “When would you like to talk? In addition to the issue of the 2131 3rd Ave
13
     lease (fyi your TI’s plans are fully approved by the City) we need to address your
14
15   lease for the storage of your office equipment at 5th Ave. If there is any potential
16
     for a constructive relationship, then we are ready to listen and engage.” .
17
           118. A notice followed in the mail on August 12, 2020. A true and correct
18
19   copy of the Notice of Termination is attached hereto and incorporated by reference
20
     as Exhibit M.
21
           119. This Notice was sent properly; however, it appeared to ignore that
22
23   Plaintiff had issues with “cooperating” due to Defendants’ selected contractor
24
     finding major issues with the structure of the building and that the notice to cure
25
26
     was not properly sent.

27
28
                                  COMPLAINT FOR DAMAGES
                                                23
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.24 Page 24 of 57


           120. Defendants seemed to have completely failed to address the repeated
 1
     statements that the building had major structural and other issues.
 2
 3         121. It is particularly telling that Plaintiff received the Notice of
 4   Termination of the Office Lease in the mail on August 12, 2020, just three (3) days
 5
     before the landlord would have been in breach of the Office Lease for failure to
 6
 7   provide a space to occupy
 8                      Facts Surrounding Temporary Space
 9
           122. On August 13, 2020 Defendant Goodson’s daughter, the manager and
10
11   analyst of Foley Development emailed Plaintiff regarding other interested parties
12   in the storage not and inquired if Plaintiff was “able to meet tomorrow for [her] to
13
     collect the rent” A true and correct copy of this email is attached hereto and
14
15   incorporated by reference as Exhibit N.
16
           123. Plaintiff did not see this email in her inbox until later in September did
17
     a search of the name “Goodson” in her inbox.
18
19         124. On September 23, 2020, Plaintiff then received a “Notice of
20
     Abandonment” addressed to DuFord Law, A California Corporation. DuFord Law,
21
     as it was in 2019, was an LLP.
22
23         125. Ms. DuFord advised Defendant’s counsel via phone that DuFord Law
24
     LLP, was no longer an operating entity and would be dissolved on or before the
25
     end of 2020.
26
27
28
                                  COMPLAINT FOR DAMAGES
                                               24
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.25 Page 25 of 57


           126. Ms. DuFord advised she was not the agent of service for DuFord Law,
 1
     and counsel should contact the agent of service which could be found with the
 2
 3   Sectary of State. She also offered to provide contact information for who she
 4   believed it to be.
 5
           127. Ms. DuFord eventually found out the notice was regarding a lease
 6
 7   signed by Kendra Wilbert in the name of DuFord Law, California Corporation
 8         128. This lease terms and emails are attached hereto and incorporated by
 9
     reference as Exhibit O. and state:
10
11                 a. “This lease will be with DuFord Law but the lease payment will be
12                    paid by Third AveNews,LLC to keep the property’s books separate”
13
           129. No notice of termination of this lease was ever provided to Plaintiff,
14
15   Ms. Wilbur or the agent for service of process in DuFord for this lease.
16
           130. On September 16, 2020, Plaintiff advised Defendants that the property
17
     did belong to Plaintiff and while they had no obligation to do so, they were working
18
19   as fast as they could to get the furniture out of the space in an attempt to cooperate
20
     and move on.
21
           131. On September 21, 2020 the property was removed from 1811 5th Ave,
22
23   San Diego, CA 92101 without permission from Plaintiff two days prior from the
24
     date notes.
25
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                25
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.26 Page 26 of 57


           132. Additionally, the Notice referred to “section 1951.35 of the Civil Code”
 1
     and “Section 1951.1” and provided a list of properties. A true and correct copy of
 2
 3   the Notice is attached hereto and incorporated by reference as Exhibit P.
 4         133. These code sections apply to property valued at less than $2,500.00.
 5
     The property list attached to the Notice listed properties valued at beyond at least
 6
 7   $15,000.00 (accounting almost 85% depreciation, above what would normally be
 8   the standard depreciation).
 9
           134. The property listed contains at minimum “12 desks” and “12 desk
10
11   chairs” each purchased for approximately
12         135. Plaintiff advised Defendants this was a crime and called the police on
13
     September 24, 2020 and proceeded to make a report.
14
15         136. On September 24, 2020, Employees of SLATE attempted to access
16
     1811 5th Ave, the storage unit and found the key provided no longer worked and
17
     the space was empty by looking through a window.
18
19         137. The owner of the neighboring store stated that individuals had been
20
     on the premise at least 2-3 days prior with moving trucks to remove property from
21
     the space
22
23         138. The owner of the neighboring store stated they witnessed office tables
24
     and chairs being removed.
25
           139. Plaintiff was not given notice nor had permitted this relocation of
26
27   property.
28
                                   COMPLAINT FOR DAMAGES
                                               26
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.27 Page 27 of 57


           140. Plaintiff was told property was at 1245 5th Ave, San Diego, CA 92101
 1
     by Kirk Miller on September 24, 2020.
 2
 3         141. Employees of SLATE went to the address and were not able to see the
 4   property from the window.
 5
           142. The address itself is an active construction site and is not a storage
 6
 7   unit. A true and correct copy of pictures of the premise are attached hereto and
 8   incorporated by reference as Exhibit Q.
 9
           143. On September 27, 2020, Plaintiff communicated to the police once
10
11   again and filed an official report.
12         144. On October 7, 2020, Plaintiff requested for a mover to be granted
13
     access to view the furniture located at 1811 5th Ave.
14
15         145. Plaintiff was denied this request by Kirk Miller who demanded two
16
     thousand nine hundred and seventy dollars with zero cents in storage fees
17
     ($2,970.00) in order to receive their rightful property back. A true and correct copy
18
19   of the Notice is attached hereto and incorporated by reference as Exhibit R.
20
           146. On October 8, 2020, Employees of SLATE, again, went to 1245 5th
21
     Ave and visibly saw their items from outside of the premise. A true and correct
22
23   copy declaration is attached hereto and incorporated by reference as Exhibit S.
24
           147. SLATE requested a police officers be present for a peaceful exchange
25
     and informed Defendant GOODSON and their counsel of the same.
26
27
28
                                   COMPLAINT FOR DAMAGES
                                               27
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.28 Page 28 of 57


           148. Items were in a corner, exposed to the preexisting conditions of the
 1
     construction site and had no reliable protection.
 2
 3         149. Plaintiff’s was unable, once again, to be granted access to their
 4   belongings.
 5
           150. As a result, Plaintiff incurred the cost of movers on October 8, 2020
 6
 7   that were not able to move the belongings, and to this date, is not in receipt of their
 8   rightfully owned property.
 9
           151. Defendants used Plaintiff’s need for a larger space to pressure them
10
11   into signing, knowing the numerous structural flaws and other problems that
12   existed with the Subject Property.
13
           152. The Notice made the obvious false statement that tenants were under
14
15   rent default, as there was no rent.
16
           153. Plaintiff has been damaged by Defendants’ breach of the Office Lease
17
     and violation of its property rights.
18
19         154. To date, more than seven months have passed since executing the
20
     Office Lease on February 14, 2020, and more than four months have passed since
21
     the Subject Property was estimated to be ready according to the Commencement
22
23   Date of May 1, 2020.
24
           155. To date, the Subject Property remains uninhabitable for any tenants
25
     and no occupancy permit has granted at the time of this filing.
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 28
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.29 Page 29 of 57


                               FIRST CAUSE OF ACTION
 1
                  Breach of Contract – Commercial Lease Agreement
 2
 3                         (Against Defendant & DOES 1 to 20)
 4         156. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 5
     of the foregoing and subsequent paragraphs in this Complaint as though these
 6
 7   paragraphs were set forth in full herein.
 8         157. On February 14, 2020, in the City and County of San Diego, State of
 9
     California, Defendants and Plaintiff entered into a commercial lease for Plaintiff to
10
11   rent and occupy The Subject Property.(Exhibit E).
12         158. At all times relevant herein, Plaintiff performed all conditions,
13
     covenants, and promises required on their part to be performed in accordance with
14
15   the terms and conditions of the Office Lease.
16
           159. On information and belief, SLATE hereby allege that Defendants
17
     breached the Office Lease at some point after execution of the Office Lease, by:
18
19                a. failing to make the Initial Tenant Improvements;
20
                  b. failing to obtain permits; and
21
                  c. failing to deliver The Subject Property by, or at a reasonable time
22
23                   after, the Commencement Date.
24
           160. As a result of the forgoing breaches of contract, Plaintiff has been
25
     damaged in an amount equal to the deposit and first months of rent for The Subject
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 29
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.30 Page 30 of 57


     Property, together with prejudgment interest thereon at the lawful rate since the
 1
     date of breach, according to proof at trial.
 2
 3         161. Plaintiff, as the prevailing party per the contract, are entitled to
 4   reasonable attorneys’ fees along with costs and expenses. Cal. Civ. Code § 1717.
 5
                               SECOND CAUSE OF ACTION
 6
 7            Breach of Implied Covenant of Good Faith and Fair Dealing
 8                          (Against Defendant & Does 1 To 20)
 9
           162. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
10
11   of the foregoing and subsequent paragraphs in this Complaint as though these
12   paragraphs were set forth in full herein.
13
           163. Implied in every contract is a covenant of good faith and fair dealing.
14
15   Through the use of fraud and deceit, Defendants deprived Plaintiff of the benefits
16
     of The Subject Property for which Plaintiff was entitled to and reasonably expected
17
     under the Office Lease.
18
19         164. The       Defendants    made        numerous   representations   that   the
20
     improvements would be complete, that permits would be obtained, and that
21
     delivery of The Subject Property would be forthcoming.
22
23         165. These representations were made to Plaintiff verbally during
24
     walkthroughs of The Subject Property prior to the signing the Office Lease.
25
           166. The same representations were also memorialized in the February 14,
26
27   2020 Office Lease.
28
                                   COMPLAINT FOR DAMAGES
                                                    30
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.31 Page 31 of 57


           167. Defendants have frustrated the purpose of the Office Lease by
 1
     accepting Plaintiff’s deposits and failing to make any progress on turning The
 2
 3   Subject Property over to Plaintiff.
 4         168. As a result of the breaches of the implied covenant of good faith and
 5
     fair dealing implied in the Office Lease, Plaintiff has suffered incidental and
 6
 7   consequential damages according to proof at trial.
 8         169. Plaintiff, as the prevailing party per the contract, are entitled to
 9
     reasonable attorneys’ fees along with costs and expenses. Cal. Civ. Code § 1717.
10
11                               THIRD CAUSE OF ACTION
12               Breach of Business & Professions Code § 17200, Et Seq.
13
                           (Against Defendant & DOES 1 to 20)
14
15         170. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
16
     of the foregoing and subsequent paragraphs in this Complaint as though these
17
     paragraphs were set forth in full herein.
18
19         171. California Business and Professions Code § 17200, et seq. (“Unfair
20
     Competition Law” or “UCL”) prohibits any unlawful, unfair, or fraudulent
21
     business act or practice.
22
23         172. Defendants have violated the UCL be engaging in unlawful, unfair,
24
     and fraudulent business acts or practices by their breach of the Office Lease
25
     contract.
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 31
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.32 Page 32 of 57


           173. The Defendant’s unlawful acts, as described above and below, caused
 1
     substantial harm to Plaintiff.
 2
 3         174. As a direct and proximate cause of the unlawful, acts and practices of
 4   the Defendants, Plaintiff has suffered, and continues to suffer damages in the form
 5
     of lost profits, expenses, and other damages in an amount to be determined
 6
 7   according to proof at trial.
 8                            FOURTH CAUSE OF ACTION
 9
                                Negligent Misrepresentation
10
11                         (Against Defendant & DOES 1 to 20)
12         175. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
13
     of the foregoing and subsequent paragraphs in this Complaint as though these
14
15   paragraphs were set forth in full herein.
16
           176. At all times, Defendants, JACQUET, FOLEY, and GOODSON, were
17
     acting within the scope of their engagement with 3RD AVENEWS and 3RD AVE
18
19   DAILY TRANSCRIPT and in making the above referenced misrepresentations
20
     alleged herein were acting within the scope of said agency and with the permission
21
     and consent of the principals.
22
23         177. Defendants FOLEY and GOODSON each represented to Plaintiff that
24
     Initial Tenant Improvements would be made, permits would be obtained for a
25
     buildout, and that delivery of The Subject Property would be on, or at a time
26
27   reasonably after, May 1, 2020.
28
                                      COMPLAINT FOR DAMAGES
                                                 32
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.33 Page 33 of 57


           178. Defendants owed Plaintiff a duty of good faith and fair dealing as well
 1
     as a duty to disclose that no permits were obtained, instead of indicating that
 2
 3   permits would be forthcoming.
 4         179. At the time that any representations were made by Defendants to
 5
     Plaintiff, Defendants had no reasonable grounds for believing that the above
 6
 7   referenced representations were true when they made them.
 8         180. Said representations were made negligently and without sufficient
 9
     knowledge to make them. Defendants were aware, or reasonably should have been
10
11   aware, that they had insufficient information or knowledge to make such
12   representations. Nonetheless, said representations were made to Plaintiff. As a
13
     result, Defendants committed tortious acts of negligent misrepresentation by
14
15   breaching said duty.
16
           181. Plaintiff reasonably relied on the above referenced representations to
17
     their detriment as described herein, and further reasonably relied on Defendants to
18
19   disclose to them the true facts relating to the permits necessary for the Initial Tenant
20
     Improvements and ultimately the delivery of The Subject Property.
21
           182. In committing said negligent misrepresentations, Defendants are
22
23   guilty of actual fraud and actual malice.
24
           183. As a direct and proximate cause of the unlawful, acts and practices of
25
     the Defendants, Plaintiff has suffered, and continues to suffer damages in the form
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 33
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.34 Page 34 of 57


     of lost profits, expenses, and other damages in an amount to be determined
 1
     according to proof at trial.
 2
 3         184. Furthermore, Defendants’ conduct, as described herein, was malicious,
 4   fraudulent and/or oppressive, as defined in Civil Code § 3294, and entitle Plaintiff
 5
     to punitive damages by way of example and as a means of punishing the Defendants
 6
 7   for engaging in such wrongful, despicable, and reprehensible conduct. The conduct
 8   of the Defendants was done with knowledge of the wrongdoing and ratification
 9
     thereof.
10
11                              FIFTH CAUSE OF ACTION
12                             Fraudulent Misrepresentation
13
                           (Against Defendant & DOES 1 to 20)
14
15         185. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
16
     of the foregoing and subsequent paragraphs in this Complaint as though these
17
     paragraphs were set forth in full herein.
18
19         186. At all times, Defendants, JACQUET, FOLEY, and GOODSON, were
20
     acting within the scope of their engagement with 3RD AVENEWS and 3RD AVE
21
     DAILY TRANSCRIPT and in making the above referenced misrepresentations
22
23   alleged herein were acting within the scope of said agency and with the permission
24
     and consent of the principals.
25
           187. Defendants FOLEY and GOODSON each represented to Plaintiff that
26
27   Initial Tenant Improvement would be made, permits would be obtained for a
28
                                    COMPLAINT FOR DAMAGES
                                                 34
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.35 Page 35 of 57


     buildout, and that delivery of The Subject Property would be on, or at a time
 1
     reasonably after, May 1, 2020.
 2
 3         188. Defendants owed Plaintiff a duty of good faith and fair dealing as well
 4   as a duty to disclose that no permits were obtained, instead of indicating that
 5
     permits would be forthcoming.
 6
 7         189. The representations made by Defendants to Plaintiff, as described
 8   herein, were intentionally made, with knowledge that such representations, as
 9
     alleged herein, were false when they were made, and/or such representations were
10
11   recklessly made by Defendants.
12         190. Plaintiff reasonably relied on the above referenced representations to
13
     its detriment as described herein, by agreeing to and executing the Office Lease.
14
15         191. These representations were important and material; they were also
16
     false and/or reckless when made.
17
           192. Accordingly,      Defendants    knew    that   the   above    referenced
18
19   representations were false when made. Alternatively, Defendants representations
20
     were made recklessly and without regard for their truth, and/or were made
21
     unreasonably when the Defendants should have known, based upon a reasonable
22
23   inquiry, that they were untrue. That is, the true facts were concealed intentionally
24
     or in reckless disregard for their truth or when the Defendants knew, or should have
25
     known, that Plaintiff was unaware of the true facts regarding the subject of the
26
27   misrepresentations and concealments.
28
                                  COMPLAINT FOR DAMAGES
                                               35
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.36 Page 36 of 57


           193. Defendants intended that Plaintiff rely on these representations and
 1
     that at the time these representations were made that they would influence Plaintiff
 2
 3   to take the actions described above and enter into the aforementioned Office Lease.
 4         194. Plaintiff did reasonably rely on these representations as they were
 5
     made and communicated by Defendants in connection with inquiries into leasing
 6
 7   The Subject Property.
 8         195. In committing said fraudulent misrepresentations, Defendants are
 9
     guilty of actual fraud and actual malice.
10
11         196. As a direct and proximate cause of the unlawful, acts and practices of
12   the Defendants, Plaintiff has suffered, and continues to suffer damages in the form
13
     of lost profits, expenses, and other damages in an amount to be determined
14
15   according to proof at trial.
16
           197. Furthermore, Defendants’ conduct, as described herein, was malicious,
17
     fraudulent and/or oppressive, as defined in Civil Code § 3294, and entitle Plaintiff
18
19   to punitive damages by way of example and as a means of punishing the Defendants
20
     for engaging in such wrongful, despicable, and reprehensible conduct. The conduct
21
     of the Defendants was done with knowledge of the wrongdoing and ratification
22
23   thereof.
24
                                SIXTH CAUSE OF ACTION
25
                                        Concealment
26
27                         (Against Defendant & DOES 1 to 20)
28
                                    COMPLAINT FOR DAMAGES
                                                 36
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.37 Page 37 of 57


            198. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 1
     of the foregoing and subsequent paragraphs in this Complaint as though these
 2
 3   paragraphs were set forth in full herein.
 4          199. At all times, Defendants, JACQUET, FOLEY, and GOODSON, were
 5
     acting within the scope of their engagement with 3RD AVENEWS and 3RD AVE
 6
 7   DAILY TRANSCRIPT in transacting business on and managing The Subject
 8   Property.
 9
            200. In acting as agents of 3RD AVENEWS and 3RD AVE DAILY
10
11   TRANSCRIPT, JACQUET, FOLEY, and GOODSON intentionally failed to
12   disclose material facts relevant to Plaintiff’s interests in The Subject Property,
13
     namely that The Building’s leaking problem continued to persist, that permits were
14
15   never obtained, and that delivery of The Subject Property would not be forthcoming.
16
     These facts were known only to Defendants and could not have been ascertained
17
     by Plaintiff.
18
19          201. At all times relevant herein, Plaintiff did not know about the ongoing
20
     flooding issues or the lack of permits, which was holding up the buildout of The
21
     Subject Property.
22
23          202. Had Plaintiff been aware of the facts of Defendants’ claims, Plaintiff
24
     would have taken steps to mitigate their losses.
25
            203. Defendants’ concealment was a substantial factor in causing the
26
27   Plaintiff’s harm.
28
                                   COMPLAINT FOR DAMAGES
                                                 37
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.38 Page 38 of 57


           204. As a direct and proximate cause of the unlawful, acts and practices of
 1
     the Defendants, Plaintiff has suffered, and continues to suffer damages in the form
 2
 3   of lost profits, expenses, and other damages in an amount to be determined
 4   according to proof at trial.
 5
           205. Furthermore, Defendants’ conduct, as described herein, was malicious,
 6
 7   fraudulent and/or oppressive, as defined in Civil Code § 3294, and entitle Plaintiff
 8   to punitive damages by way of example and as a means of punishing the Defendants
 9
     for engaging in such wrongful, despicable, and reprehensible conduct. The conduct
10
11   of the Defendants was done with knowledge of the wrongdoing and ratification
12   thereof.
13
                             SEVENTH CAUSE OF ACTION
14
15                                       Negligence
16
                           (Against Defendant & DOES 1 to 20)
17
           206. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
18
19   of the foregoing and subsequent paragraphs in this Complaint as though these
20
     paragraphs were set forth in full herein.
21
           207. At all times relevant herein, in acting as Lessors of The Subject
22
23   Property, the Defendants had a duty to exercise reasonable care, skill, and ordinary
24
     diligence in readying The Subject Property for delivery to the Plaintiff.
25
           208. At all times relevant herein, Defendants breached their duties owed to
26
27   Plaintiff by, among other things, failing to make any Initial Tenant Improvements,
28
                                    COMPLAINT FOR DAMAGES
                                                 38
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.39 Page 39 of 57


     and by failing to deliver The Subject Property by, or reasonably after, the
 1
     Commencement Date.
 2
 3         209. As a direct and legal result of the negligence of Defendants, Plaintiff
 4   have been damaged in an amount according to proof at trial.
 5
                              EIGHTH CAUSE OF ACTION
 6
 7                                           Fraud
 8                         (Against Defendant & DOES 1 to 20)
 9
           210. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
10
11   of the foregoing and subsequent paragraphs in this Complaint as though these
12   paragraphs were set forth in full herein.
13
           211. Plaintiff are informed and believe and thereon allege that Defendants
14
15   did the acts herein alleged with the intent to deceive and defraud Defendants.
16
           212. Plaintiff are informed and believe and thereon allege that Defendants
17
     did these acts with the intent to induce reliance on Plaintiff to enter into the Office
18
19   Lease agreement.
20
           213. Plaintiff in fact placed confidence and reliance in Defendants on
21
     February 14, 2020, when they entered into the Office Lease agreement with
22
23   Defendants.
24
           214. As a direct and proximate cause of the fraud of the Defendants as
25
     alleged herein, Plaintiff have suffered, and continue to suffer damages in form of
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 39
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.40 Page 40 of 57


     lost profits, expenses, and other damages in an amount to be determined according
 1
     to proof at trial.
 2
 3          215. Furthermore, Defendants’ conduct, as described herein, was malicious,
 4   fraudulent and/or oppressive, as defined in Civil Code § 3294, and entitle Plaintiff
 5
     to punitive damages by way of example and as a means of punishing the Defendants
 6
 7   for engaging in such wrongful, despicable, and reprehensible conduct. The conduct
 8   of the Defendants was done with knowledge of the wrongdoing and ratification
 9
     thereof.
10
11                             NINTH CAUSE OF ACTION
12                             Rescission Based on Negligence
13
                           (Against Defendant & DOES 1 to 20)
14
15          216. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
16
     of the foregoing and subsequent paragraphs in this Complaint as though these
17
     paragraphs were set forth in full herein.
18
19          217. On February 14, 2020, when the Plaintiff and Defendants entered into
20
     the Office Lease agreement, the Defendants knew that the Plaintiff were leasing
21
     The Subject Property with the intent of developing the site in order to be used as a
22
23   law firm.
24
            218. At all times the Office Lease was executed, Defendants
25
     misrepresented the fact that they had permits to develop the site and that delivery
26
27   of The Subject Property would be forthcoming.
28
                                   COMPLAINT FOR DAMAGES
                                                 40
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.41 Page 41 of 57


           219. Defendants made these representations with the intent to have Plaintiff
 1
     enter into the Office Lease agreement.
 2
 3         220. Plaintiff are informed and believe, and thereon allege, that at the time
 4   Defendants made these representations and/or concealed these material facts,
 5
     Plaintiff were ignorant of the fact that the Defendants had not yet obtained any
 6
 7   permits for the buildout.
 8         221. In justifiable reliance upon Defendants’ misrepresentations, Plaintiff
 9
     agreed to lease The Subject Property.
10
11         222. Had Plaintiff known the true facts, Plaintiff would not have entered
12   into the Office Lease agreement.
13
           223. Plaintiff agreed to lease The Subject Property from Defendants on the
14
15   understanding and reliance that the Defendants would obtain the necessary permits
16
     for the buildout and that The Subject Property would be delivered in May.
17
           224. As a result of the negligent concealment and/or suppression of facts
18
19   by Defendants, Plaintiff will be substantially damaged should the Office Lease
20
     agreement not be rescinded because it will severely impact Plaintiff’s obligations.
21
           225. Plaintiff hereby request rescission of the Office Lease agreement and
22
23   seek restitution of all consideration paid to Defendants in an amount to be
24
     determined according to proof at trial.
25
                                 TENTH CAUSE OF ACTION
26
27                                Rescission Based on Fraud
28
                                   COMPLAINT FOR DAMAGES
                                               41
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.42 Page 42 of 57


                           (Against Defendant & DOES 1 to 20)
 1
           226. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 2
 3   of the foregoing and subsequent paragraphs in this Complaint as though these
 4   paragraphs were set forth in full herein.
 5
           227. On February 14, 2020, when the Plaintiff and Defendants entered into
 6
 7   the Office Lease agreement, the Defendants knew that the Plaintiff were leasing
 8   The Subject Property with the intent of developing the site as a law firm.
 9
           228. At all times the Office Lease was executed, Defendants represented
10
11   that they had permits to develop the site and that Delivery would be forthcoming.
12         229. Defendants represented these facts with the intent to induce Plaintiff
13
     to enter into the Office Lease agreement.
14
15         230. Plaintiff are informed and believe, and thereon allege, that at the time
16
     Defendants made these representations and/or concealed these material facts,
17
     Plaintiff were ignorant of the fact that the Defendants had not yet obtained any
18
19   permits for the buildout.
20
           231. At the time Defendants concealed these facts, Defendants knew that
21
     no permits had been obtained for any buildouts on The Subject Property.
22
23         232. Furthermore, it follows that because Defendants knew no permits
24
     were obtained, Delivery to Plaintiff would not be possible.
25
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 42
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.43 Page 43 of 57


            233. By misrepresenting and/or concealing material facts regarding the
 1
     delivery of The Subject Property, Defendants made it nearly impossible for
 2
 3   Plaintiff to ascertain the truth.
 4          234. At the time Defendants made these misrepresentations and/or
 5
     concealed these facts, and at the time Plaintiff took the actions alleged herein,
 6
 7   including, without limitation, entering into the Office Lease agreement, Plaintiff
 8   were ignorant of the fact that no permits were obtained for The Subject Property
 9
     and delivery of the Subject Property would not be ready many months after the
10
11   estimated, May 1, 2020, Commencement Date.
12          235. In justifiable reliance upon Defendants’ misrepresentations, Plaintiff
13
     agreed to lease The Subject Property.
14
15          236. Had Plaintiff known of the true facts, Plaintiff would not have entered
16
     into the Office Lease agreement.
17
            237. Plaintiff agreed to lease The Subject Property from Defendants on the
18
19   understanding that the Defendants would obtain the necessary permits for the
20
     buildout and that The Subject Property would be delivered in May.
21
            238. As a result of the concealment and/or suppression of facts by
22
23   Defendants, Plaintiff will be substantially damaged should the Office Lease
24
     agreement not be rescinded because it will severely impact Plaintiff obligations.
25
26
27
28
                                    COMPLAINT FOR DAMAGES
                                               43
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.44 Page 44 of 57


           239. Plaintiff hereby request rescission of the Office Lease agreement and
 1
     seek restitution of all consideration paid to Defendants in an amount to be
 2
 3   determined according to proof at trial.
 4                          ELEVENTH CAUSE OF ACTION
 5
                     Cancellation of Instrument (Civil Code § 3412)
 6
 7                         (Against Defendant & DOES 1 to 20)
 8         240. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 9
     of the foregoing and subsequent paragraphs in this Complaint as though these
10
11   paragraphs were set forth in full herein.
12         241. By reason of the fraud conducted by Defendants, the consideration
13
     paid by Plaintiff to Defendants and continuing obligations to pay rent have become
14
15   entirely void and the covenants, terms, and conditions of the Office Lease are void,
16
     subject to rescission, or otherwise invalid.
17
           242. Plaintiff are under reasonable apprehension that the covenants and
18
19   obligations contained in the Office Lease may cause serious injury if left
20
     outstanding. Thus, Plaintiff are entitled to cancellation of the Office Lease.
21
                            TWELFTH CAUSE OF ACTION
22
23                                   Unjust Enrichment
24
                           (Against Defendant & DOES 1 to 20)
25
26
27
28
                                   COMPLAINT FOR DAMAGES
                                                 44
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.45 Page 45 of 57


            243. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 1
     of the foregoing and subsequent paragraphs in this Complaint as though these
 2
 3   paragraphs were set forth in full herein.
 4          244. As alleged above, Defendants obtained money from Plaintiff for the
 5
     delivery of The Subject Property. By doing so, Plaintiff conferred a benefit upon
 6
 7   Defendant.
 8          245. Defendant have not performed any of the agreed upon obligations or
 9
     performances under the terms of the Office Lease agreement.
10
11          246. By failing to perform, Defendant has not conferred a benefit upon
12   Plaintiff.
13
            247. Defendants have been unjustly enriched by their retention of the
14
15   money in an amount to be determined according to proof at trial.
16
            248. It would be inequitable and unjust for Defendants to continue to retain
17
     money that was unlawfully obtained.
18
19          249. As a direct and proximate cause of the unlawful acts and practices of
20
     the Defendants, Plaintiff have suffered, and continue to suffer, damages in an
21
     amount to be determined according to proof at trial for which Defendants have been
22
23   unjustly enriched.
24
                          THIRTEENTH CAUSE OF ACTION
25
                                         Conversion
26
27                        (Against Defendants & DOES 1 to 20)
28
                                   COMPLAINT FOR DAMAGES
                                                 45
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.46 Page 46 of 57


           250. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 1
     of the foregoing and subsequent paragraphs in this Complaint as though these
 2
 3   paragraphs were set forth in full herein.
 4         251. At all times herein mentioned, and in particular, on or about
 5
     September 23, 2020, Plaintiff was still entitled to the possession of their personal
 6
 7   property.
 8         252. On or about September 23, 2020, Defendants wrongfully exerted
 9
     dominion over the personal property from Plaintiffs’ possession.
10
11         253. As a result, Plaintiff was damaged in that it has incurred extensive
12   damage to its personal property by means of removing Plaintiff’s property in
13
     storage on the premises.
14
15         254. Plaintiff has also incurred damages by way of attorney fees and
16
     expenses in taking action to obtain remedies for Defendants’ wrongful conduct.
17
           255. Plaintiff is informed and believe and thereon alleges that the above
18
19   alleged wrongful conduct and act of conversion by Defendants was knowing,
20
     intentional, malicious, oppressive, and in disregard of Plaintiff’s rights.
21
           256. Plaintiff is therefore entitled to an award for damages against
22
23   Defendants according to proof to be determined at trial.
24
                          FOURTEENTH CAUSE OF ACTION
25
                                    Trespass of Chattels
26
27                         (Against Defendants & DOES 1 to 20)
28
                                   COMPLAINT FOR DAMAGES
                                                 46
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.47 Page 47 of 57


           257. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 1
              of the foregoing and subsequent paragraphs in this Complaint as though
 2
 3            these paragraphs were set forth in full herein.
 4         258. Plaintiff owns and has a right to possession of the personal property
 5
              that was restricted from their possession by Defendants.
 6
 7         259. Defendants intentionally interfered with Plaintiff’s use and possession
 8            of its personal property.
 9
           260. As a result, Plaintiff was damaged in that Plaintiff has incurred loss of
10
11            possession to their personal property by means of the removal personal
12            property from the storage unit.
13
           261. Plaintiff has also incurred damages by way of attorney fees and
14
15            expenses in taking action to obtain remedies for Defendants’ wrongful
16
              conduct.
17
           262. Plaintiff is informed and believe and thereon alleges that the above
18
19            alleged wrongful conduct and act of conversion by Defendants was
20
              knowing, intentional, malicious, oppressive and in disregard of Plaintiffs’
21
              rights.
22
23         263. Plaintiff is therefore entitled to an award for damages against
24
              Defendants according to proof to be determined at trial.
25
                              FIFTEENTH CAUSE OF ACTION
26
27           Negligent Interference with Prospective Economic Advantage
28
                                  COMPLAINT FOR DAMAGES
                                                47
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.48 Page 48 of 57


                          (Against Defendants & DOES 1 to 20)
 1
           264. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 2
 3            of the foregoing and subsequent paragraphs in this Complaint as though
 4            these paragraphs were set forth in full herein.
 5
           265. Plaintiff had a relationship with third parties which contained
 6
 7            reasonably probable future benefits to the Plaintiff.
 8         266. Third parties were clients of the Plaintiff and were willing and able to
 9
              make payments and/or bring potential cases to Plaintiff for its legal
10
11            services.
12         267. Defendants knew that Plaintiff had relationships with clients as
13
              Plaintiff was and is a law firm.
14
15         268. Defendants knew or should have known that by not providing Plaintiff
16
              with an office space, as Defendants had previously represented, that
17
              Defendants actions would interfere with Plaintiff’s ability to operate its
18
19            law firm.
20
           269. As evidenced and alleged herein, Defendants’ actions were negligent
21
              such as:
22
23               a. Defendants made numerous misrepresentations regarding the lease.
24
                 b. Defendants never obtained permits for the buildout.
25
26
27
28
                                  COMPLAINT FOR DAMAGES
                                                 48
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.49 Page 49 of 57


                 c. Defendants were continually unable to finish construction on the
 1
                     property as evidenced by the fact that the building to date is still
 2
 3                   not completed.
 4         270. The negligent actions by the Defendants have actually interfered with
 5
              Plaintiff’s ability to receive economic benefits with its relationships with
 6
 7            third parties.
 8         271. Plaintiff has not been able take on additional cases and matters as they
 9
              could have if Plaintiff had an office space, instead Plaintiff’s employees
10
11            have been continually stuck working from home as it has waited for the
12            office space to be completed.
13
           272. As a direct and proximate cause of the Negligent Interference with
14
15            Prospective Economic Advantage of the Defendants as alleged herein,
16
              Plaintiff has suffered, and continues to suffer damages in form of lost
17
              profits, expenses, and other damages in an amount to be determined
18
19            according to proof at trial
20
                           SIXTEENTH CAUSE OF ACTION
21
                                       EXTORTION
22
23                  (Against DEFENDANTS and DOES 1 through 20)
24
           273. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
25
              of the foregoing and subsequent paragraphs in this Complaint as though
26
27            these paragraphs were set forth in full herein.
28
                                  COMPLAINT FOR DAMAGES
                                               49
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.50 Page 50 of 57


           274. Extortion is a crime and civil tort in California. Extortion is a form of
 1
              theft that occurs when an offender obtains money, property, or services
 2
 3            from another person through coercion. To constitute coercion, the
 4            necessary act can be a threat of violence, destruction of property, or
 5
              improper government action. Filing frivolous lawsuits are also acts that
 6
 7            constitute coercion. The commission of the tort is complete on the acts of
 8            the coercion being committed.
 9
           275. As hereinabove alleged, Defendants deprived Plaintiff of its property
10
11            for over seven months delay being a form of destruction, and filed a
12            frivolous lawsuit unless paid on the contract Defendants breached.
13
           276. As a result of Defendants’ extortion, Plaintiff has incurred damages
14
15            Plaintiff has suffered, and continues to suffer damages in form of lost
16
              profits, expenses, and other damages in an amount to be determined
17
              according to proof at trial.
18
19         277. Said conduct of Defendants was oppressive and malicious and for the
20
              purposes of damaging Plaintiffs for breaches Defendants performed as
21
              alleged herein, and on that basis, Plaintiff asks the Court to award
22
23            exemplary or punitive damages against the Defendants.
24
                            SEVENTEENTH CAUSE OF ACTION
25
          ABUSE OF PROCESS- INITIATING FRIVOLOUS LITIGATION
26
27                  (Against DEFENDANTS and DOES 1 through 20)
28
                                  COMPLAINT FOR DAMAGES
                                               50
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.51 Page 51 of 57




 1
           278. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
 2
 3            of the foregoing and subsequent paragraphs in this Complaint as though
 4            these paragraphs were set forth in full herein.
 5
           279. The Defendants named in this cause of action used the litigation
 6
 7            process case Nos. X0-2020-005XXXXXX for a purpose initiating a
 8            frivolous complaint alleging breach of contract.
 9
           280. Defendants used the litigation process for a purpose for which it is not
10
11            intended. Specifically, Defendants used the litigation process for the
12            purpose of deflecting blame for their breach of the lease agreement onto
13
              Plaintiff.
14
15         281. Plaintiff believes that the Defendants in this cause of action have used
16
              and will continue to use the litigation process to the detriment of Plaintiff
17
              and in order to gain unjustified benefits, including monetary gains, by
18
19            way of attempted extortion.
20
           282. Defendants, and each of them, as alleged herein, acted willfully,
21
              maliciously, and oppressively with conscious disregard of the rights of
22
23            Plaintiff and Plaintiff is entitled to injunctive relief and also for all costs
24
              incurred in her lawsuits, in an amount to be proven at trial. In addition,
25
              Plaintiff is also entitled to exemplary and punitive damages from the
26
27
28
                                  COMPLAINT FOR DAMAGES
                                                51
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.52 Page 52 of 57


              Defendants, and each of them, in an amount to be proven at trial under
 1
              Civil Code section 3294.
 2
 3         283. As a direct and proximate result of Defendants abuse of the process as
 4            described above, Plaintiff suffered damages including having to defend
 5
              against the frivolous claims alleged and incur the associate costs with
 6
 7            doing so.
 8         284. Plaintiff is informed and believes and based thereon alleges that
 9
              Defendants' conduct described above, renders them guilty of oppression,
10
11            fraud and malice. Therefore, in addition to actual damages, Plaintiff is
12            entitled to recover damages for the sake of example and by way of
13
              punishing Defendants for complete abuse of the system, and their
14
15            fraudulent, oppressive and malicious acts in an amount to be determined
16
              at trial.
17
                          EIGHTEENTH CAUSE OF ACTION
18
19                                Mail and Wire Fraud
20
                                    Violation of RICO
21
           285. Plaintiff hereby repeats, re-alleges, and incorporates by reference all
22
23            of the foregoing and subsequent paragraphs in this Complaint as though
24
              these paragraphs were set forth in full herein.
25
           286. “The elements of mail and wire fraud are: (1) the formation of a
26
27            scheme to defraud; (2) the use of the mails or wires in furtherance of that
28
                                  COMPLAINT FOR DAMAGES
                                               52
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.53 Page 53 of 57


              scheme; and (3) the specific intent to defraud.” In re Chrysler-Dodge-
 1
              Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig., 295 F. Supp.
 2
 3            3d 927 (N.D. Cal. 2018).
 4         287. “Mail fraud and wire fraud are forms of “racketeering activity” for
 5
              purposes of RICO.” Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 454
 6
 7            (2006).
 8         288. “Any person injured in his business or property by reason of a
 9
              violation of section 1962 [Rico activities] of this chapter may sue therefor
10
11            in any appropriate United States district court and shall recover threefold
12            the damages he sustains and the cost of the suit, including a reasonable
13
              attorney's fee.” 18 U.S.C. § 1964(c).
14
15         289. As previously alleged and fully incorporated herein, Defendants have
16
              made numerous misrepresentations to Plaintiff, which constitute fraud,
17
              including but not limited to the following:
18
19               a. Defendants misrepresented that building permits were obtained
20
                    from the City of San Diego Permits, Approvals and Inspections
21
                    Department (the “City”), when in fact the City never received any
22
23                  permit applications from Defendants.
24
                 b. Defendants specially represented over text messages on July 17,
25
                    2020, that the permits “are almost in”; however, no permit
26
27                  applications were ever filed with the City.
28
                                  COMPLAINT FOR DAMAGES
                                               53
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.54 Page 54 of 57


                 c. Defendants sent emails to Plaintiff stating that the initial tenant
 1
                    improvement plans were approved by the City, when in fact they
 2
 3                  never were.
 4               d. Defendants sent numerous emails to Plaintiff indicating that the
 5
                    Subject Property would initially be ready by January 15, 2020,
 6
 7                  which it was not.
 8               e. Defendants represented that the Subject Property would then be
 9
                    ready by May 1, 2020, or at a reasonable time after, but the space
10
11                  is currently still unavailable for occupancy.
12         290. Defendants used mail and wire communications interstate in
13
              furtherance of defrauding Plaintiff.
14
15         291. Defendants have never performed any of their obligations with respect
16
              to leading the Subject Property, which is further evidence of their intent
17
              to defraud Plaintiff.
18
19         292. As a direct and proximate cause of Defendants’ Mail and Wire Fraud
20
              against Plaintiff as alleged herein, Plaintiff has suffered, and continues to
21
              suffer, damages in form of lost profits, expenses, and other damages in
22
23            an amount to be determined according to proof at trial.
24
           293. Furthermore, Defendants’ conduct, as described herein, was malicious,
25
              fraudulent and/or oppressive, as defined in Civil Code § 3294, which
26
27            entitles Plaintiff to punitive damages by way of example and as a means
28
                                  COMPLAINT FOR DAMAGES
                                               54
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.55 Page 55 of 57


                of punishing Defendants for engaging in such wrongful, despicable, and
 1
                reprehensible conduct. The conduct of Defendants was done with
 2
 3              knowledge of the wrongdoing and ratification thereof.
 4                                PRAYER FOR RELIEF
 5
           WHEREFORE, Plaintiffs pray for judgement as follows:
 6
 7         1.      An award of general damages for any and all other monetary and/or
 8   non-monetary losses suffered by Plaintiffs in an amount to be determined at trial,
 9
     plus prejudgment interest;
10
11         2.      An award of consequential and incidental damages in an amount to be
12   determined at trial;
13
           3.      An award of punitive damages in an amount to be determined at trial,
14
15   plus prejudgment interest;
16
           4.      An award of costs that Plaintiffs have incurred in this action, as well
17
     as Plaintiffs’ reasonable attorneys’ fees and costs of prosecuting this action to the
18
19   fullest extent permitted by law;
20
           5.      For such other and further relief as the Court deems just and proper
21
22
23   //
24
25   //
26
27   //
28
                                   COMPLAINT FOR DAMAGES
                                                55
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.56 Page 56 of 57




 1    Dated: October 14, 2020         Respectfully submitted:
 2                                    WHITESLATE, LLP dba SLATE LAW
                                      GROUP
 3

 4
                                      By: /s/Kelly E. DuFord
 5                                    ____________________________________
 6                                    KELLY E. DUFORD
 7

 8                                    By: /s/Christine A. Robles
 9                                    ____________________________________
                                      CHRISTINE A. ROBLES
10

11
                                      By: /s/ Bryan A. Blanco
12                                    ____________________________________
13                                    BRYAN A. BLANCO

14                                    Attorneys for Plaintiff
15                                    WHITESLATE, LLP dba SLATE LAW
                                      GROUP
16

17

18
19

20

21

22

23

24

25

26

27

28
                                COMPLAINT FOR DAMAGES
                                          56
     Case 3:20-cv-02026-LAB-AHG Document 1 Filed 10/15/20 PageID.57 Page 57 of 57


                               DEMAND FOR JURY TRIAL
 1
           Plaintiff hereby request a jury trial on all claims so triable.
 2

 3

 4    Dated: October 14, 2020              Respectfully submitted:
                                           WHITESLATE, LLP dba SLATE LAW
 5                                         GROUP
 6

 7                                         By: /s/Kelly E. DuFord
 8                                         ____________________________________
 9                                         KELLY E. DUFORD

10

11                                         By: /s/Christine A. Robles
                                           ____________________________________
12                                         CHRISTINE A. ROBLES
13

14                                         By: /s/ Bryan A. Blanco
15                                         ____________________________________
                                           BRYAN A. BLANCO
16

17                                         Attorneys for Plaintiff
                                           WHITESLATE, LLP dba SLATE LAW
18                                         GROUP
19

20

21

22

23

24

25

26

27

28
                                   COMPLAINT FOR DAMAGES
                                                57
